FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 5, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 09-7009
          v.                                          (E.D. Oklahoma)
 MARCUS TARIN ELLIS,                         (D.C. No. 6:05-CR-00053-RAW-1)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before HARTZ, McKAY, and O’BRIEN, Circuit Judges.


      In 2005 Marcus Tarin Ellis was convicted by a jury of conspiring to possess

cocaine, cocaine base, and methamphetamine with intent to distribute, see 21

U.S.C. § 846; and of possession with intent to distribute and distribution of

methamphetamine, see id. § 841. The presentence report (PSR) grouped

Mr. Ellis’s drug offenses and calculated a single offense level of 36 based on the

drug quantities involved. It added four levels for Mr. Ellis’s role as an organizer,


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
see USSG § 3B1.1(a), for an adjusted base offense level of 40. His criminal-

history category was IV, so his sentencing guideline range was 360 months to

life. At sentencing, the district court adopted the PSR as the factual basis for

Mr. Ellis’s sentence and sentenced him to 361 months’ imprisonment, at the low

end of the guideline range.

      In December 2008 Mr. Ellis filed a pro se motion for a sentence reduction

under 18 U.S.C. § 3582(c), invoking amendments to the sentencing guidelines

that reduced by two levels the base offense level for most crack-cocaine offenses.

In support of his motion, he argued that he was entitled to a reduction beyond the

two-level decrease. The probation office prepared an addendum to the

presentence report to apply the guideline amendments for polydrug offenses

involving cocaine base and other substances. See USSG § 2D1.1 cmt. n.10(D);

id. supp. to app. C, amend. 715 (May 1, 2008) (revising polydrug offense levels

when one of the drugs is cocaine base); id. amend. 716 (May 1, 2008) (making

amendment 715 retroactive). Application note 10(D) to USSG § 2D1.1, as

modified by retroactive amendment 715, directs courts to find the combined base

offense level for all substances involved in the polydrug offense by converting

them to marijuana-equivalent quantities, and then reduce that combined offense

level by two. (Exceptions to this formula are not relevant here.) The resulting

guideline range was 324 to 405 months. The district court noted that Mr. Ellis’s

original sentence was at the low end of the guideline range but determined that

                                          -2-
his conduct in prison—“a sanctioned violation of [Bureau of Prisons] policy, as

well as his limited participation in educational or vocational programs”—did not

warrant a sentence at the low end of the revised range. R. Vol. 1 at 68. The court

expressly considered the 18 U.S.C. § 3553(a) sentencing factors and reduced

Mr. Ellis’s sentence from 361 to 336 months.

      On appeal Mr. Ellis contends that he was entitled to a greater reduction

because the district court failed to give effect to the Sentencing Commission’s

“intent to reduce the sentencing guidelines in accordance with a ratio of 20 to 1.”

Aplt. Br. at 5. But the district court calculated his offense level strictly in

compliance with the commission’s amended guidelines. He also says that the

district court gave only “a rote statement that [it] considered 18 U.S.C. § 3553,”

Aplt. Reply Br. at 2; but “[w]e do not require the district court to recite any magic

words to show us that it fulfilled its responsibility to consider the § 3553(a)

factors.” United States v. Parker, 553 F.3d 1309, 1322 (10th Cir. 2009) (internal

quotation marks omitted). Finally, to the extent that Mr. Ellis contends that the

district court should have imposed a sentence below the revised guideline range,

this argument is foreclosed by United States v. Rhodes, 549 F.3d 833 (10th Cir.

2008), in which we held that the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), does not apply to sentence-modification

proceedings under 18 U.S.C. § 3582(c).




                                          -3-
      We AFFIRM the district court. We GRANT Mr. Ellis’s motion to proceed

in forma pauperis on appeal.

                                   ENTERED FOR THE COURT


                                   Harris L Hartz
                                   Circuit Judge




                                     -4-